Name: Decision (EU) 2017/741 of the European Parliament and of the Council of 5 April 2017 on the mobilisation of the European Union Solidarity Fund to provide assistance to the United Kingdom, Cyprus and Portugal
 Type: Decision
 Subject Matter: EU finance;  cooperation policy;  Europe;  budget;  deterioration of the environment
 Date Published: 2017-04-28

 28.4.2017 EN Official Journal of the European Union L 111/6 DECISION (EU) 2017/741 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 5 April 2017 on the mobilisation of the European Union Solidarity Fund to provide assistance to the United Kingdom, Cyprus and Portugal THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1), and in particular Article 4(3) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union Solidarity Fund (the Fund) aims to enable the Union to respond in a rapid, efficient and flexible manner to emergency situations in order to show solidarity with the population of regions struck by natural disasters. (2) The Fund is not to exceed a maximum annual amount of EUR 500 000 000 (2011 prices), as laid down in Article 10 of Council Regulation (EU, Euratom) No 1311/2013 (3). (3) On 26 February 2016, the United Kingdom submitted an application to mobilise the Fund, following floods that affected 11 regions during the period of December 2015 to January 2016. In their application the authorities of the United Kingdom stressed that the damage assessment was incomplete and that the relevant figures were only provisional. The final application file was completed on 22 September 2016. (4) On 5 September 2016, Cyprus submitted an application to mobilise the Fund, following the consequences of severe drought built up since October 2015 and wild fires on 18 and 19 of June 2016. (5) On 21 September 2016, Portugal submitted an application to mobilise the Fund, following wild fires in the island of Madeira between 8 and 13 August 2016. (6) The applications by the United Kingdom, Cyprus and Portugal meet the conditions for providing a financial contribution from the Fund, as laid down in Article 4 of Regulation (EC) No 2012/2002. (7) The Fund should therefore be mobilised in order to provide a financial contribution to United Kingdom, Cyprus and Portugal. (8) In order to minimise the time taken to mobilise the Fund, this Decision should apply from the date of its adoption, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the Union for the financial year 2017, the European Union Solidarity Fund shall be mobilised as follows in commitment and payment appropriations: (a) the amount of EUR 60 301 050 shall be provided to the United Kingdom; (b) the amount of EUR 7 298 760 shall be provided to Cyprus; (c) the amount of EUR 3 925 000 shall be provided to Portugal; Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply from 5 April 2017. Done at Strasbourg, 5 April 2017. For the European Parliament The President A. TAJANI For the Council The President I. BORG (1) OJ L 311, 14.11.2002, p. 3. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).